Citation Nr: 0638728	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-02 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating higher than 30 percent for bilateral 
tinea pedis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

Pursuant to the veteran's request, a hearing before a 
Decision Review Officer was scheduled in May 2004, but he 
failed to appear.  He also did not appear at a hearing before 
the Board in July 2006.  

By a rating decision in November 2004, the RO denied the 
claim of service connection for dermatophytosis of the groin.  
In a statement, dated in June 2005, the veteran stated that 
this skin condition began in service at the same time that he 
developed a skin condition, involving the feet.  The Board 
liberally construes the statement as a timely notice of 
disagreement to the rating decision, denying service 
connection for dermatophytosis of the groin. 

In the brief, dated in September 2006, the veteran's 
representative raised the claim service connection for skin 
disease, involving the hands and scalp, which is referred to 
the RO for appropriate action.

The claim of service connection for dermatophytosis of the 
groin is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  


FINDING OF FACT

Tinea pedis is not manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant; tinea pedis does 
not affect more than 40% of the entire body or more than 40% 
of the exposed area of the body and it has not required 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12 months.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
bilateral tinea pedis have not been met.  38 U.S.C.A. § 1155 
(West. 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813, 7806 
(2002, 2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters, dated in October 
2002, April 2005 and July 2006.  In the notice, the veteran 
was informed of the type of evidence needed to substantiate 
the claim for increase, namely, evidence that the disability 
had gotten worse.  The veteran was also informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the degree of 
disability and the provision for the effective date, that is, 
the date of receipt of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of  
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The action of the RO cured any procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim 
because he had the opportunity to submit additional argument 
and evidence, and to address the issue at a hearing.  The 
claim was also readjudicated following substantial content-
complying notice as evidenced by a subsequent supplemental 
statement of the case in August 2005.  For these reasons, the 
veteran has not been prejudiced by timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded VA 
examinations.  Additionally, the service medical records are 
associated with the claims file, as are the identified and 
available relevant post-service medical records.  The Board 
finds that the RO has obtained all identified evidence to the 
extent possible.  As there is no indication of the existence  
of additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in November 2002, the pertinent findings 
were interdigital maceration and hyperkeratosis of the soles.  

On VA examination in August 2005, the pertinent findings were 
moccasin scaling of the plantar surface of the feet and 
scaling maceration between the toe webs.  The amount of total 
skin area affected was about 15 percent and the amount of 
exposed skin was about 10 percent.  

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities ( 
Rating Schedule) and are intended to represent the average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 4.1.

In addition, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply. Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In determining 
whether the revised version is more favorable to the veteran, 
it may be necessary for the Board to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  See also VAOPGCPREC 
3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Bilateral tinea pedis is currently rated as 30 percent 
disabling under Diagnostic Code 7813.  Effective August 30, 
2002, VA amended the rating schedule for evaluating skin 
disabilities.  38 C.F.R. § 4.118.

Under the old criteria, disabilities rated under Diagnostic 
Code 7813 were to be rated by analogy to eczema under 
Diagnostic Code 7806.  Under the old Diagnostic Code 7806, 
the criteria for the next higher rating, 50 percent, were 
manifestation of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.

Under the revised or current criteria, tinea pedis is still 
rated by analogy to Diagnostic Code 806).  Under the revised 
or current Diagnostic Code, the criteria fro the next higher 
rating, 60 percent, are tinea pedis that affects more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas of the body, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12 months.

Analysis

The veteran was afforded VA examinations in November 2002 and 
August 2005 to determine the severity of his service-
connected skin disability.  The examinations revealed that 
the veteran had scaling maceration between the toes, 
hyperkeratosis of the soles of the feet, and moccasin scaling 
of the plantar surface of the feet.  The amount of total skin 
area affected was about 15 percent and the amount of exposed 
skin was about 10 percent.  

Under the old criteria, neither ulceration, extensive 
exfoliation nor crusting, and systemic or nervous 
manifestations or exceptional repugnance was found.  In the 
absence of such findings, the criteria for the next higher 
rating have not been met under the old criteria of Diagnostic 
Code 7806. 

Under the revised or current criteria, the affected area was 
15 percent of the total body area and 10 percent of the 
exposed area of the body.  In the absence of findings that 
the skin condition covered an area of more than 40 percent of 
the entire body or more than 40 percent of the exposed area 
or require constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past twelve-month period, the criteria for the next higher 
rating under the revised or current criteria of Diagnostic 
Code 7806 have not been met. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 30 percent for bilateral tinea pedis is 
denied.


REMAND

By a rating decision in November 2004, the RO denied the 
claim of service connection for dermatophytosis of the groin.  
The Board liberally construes the veteran's statement, dated 
in June 2005, as a timely notice of disagreement to the 
rating decision, denying service connection for 
dermatophytosis of the groin. As a statement of the case has 
not been issued, a remand is necessary.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the issue is REMANDED for the following action:

Furnish the veteran a statement of the case 
regarding the issue of service connection 
for dermatophytosis of the groin.  The 
veteran must perfect the appeal of the issue 
by filing a timely substantive in order to 
have the issue reviewed by the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


